DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed 29 July 2022 amends claims 1-4 and 7. Applicant’s amendment has been fully considered and entered.
Response to Arguments
Applicant argues, “However, Nix specifically describes the parameters as elliptic-curve cryptography parameters used to generate keys. This merely allows the party receiving the keys to effectively translate and apply the key, for example, to perform an Elliptic curve point addition operation on the key. The parameters themselves to not limit which operations may be performed on the key…” In response, the claims do not currently require the claimed key attributes to limit which operations that can be performed on the key. Instead, the claims merely require the each key attribute to “indicate” one or more operations that can be performed on the first random private key. What the attributes “indicate” does not receive patentable weight because indications do not define structure nor do indications require positive steps to be performed (See MPEP 2111.04-2111.05).	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nix, U.S. Publication No. 2020/0162269, in view of Potti, U.S. Publication No. 2006/0168334, and further in view of Appenzeller, U.S. Publication No. 2006/0095771.
	Referring to claim 1, Nix discloses a key exchange system wherein a device that includes a tamper resistant element (TRE)([0081] & [0096]), which meets the limitation of tamper resistant circuit block. The device utilizes the TRE to generate an ephemeral private key 103b using a random number generator and parameters 104 ([0147] & [0090] & [0098]: parameters 104 read on the claimed key attributes), which meets the limitation of within the access and tamper resistant circuit block, generating a first random private key, associating key attributes with the first random private key, each key attribute indicating one or more operations that can be performed on the first random private key. Examiner notes that the claim limitation specifying what the attributes “indicate” has not received patentable weight because indications do not define structure nor do indications require positive steps to be performed. See MPEP 2111.04-2111.05. The device additionally generates the corresponding ephemeral public key 103a ([0147]), which meets the limitation of deriving a corresponding public key for the first random private key. The device creates a digital signature 103s of the ephemeral public key 103a such that the digital signature 103c is generated using a static private key 103d ([0217]-[0218] & [0340]: digital signature involves hashing the data being digitally signed; static private key 103d reads on the claimed second [random] private key), which meets the limitation of generating a cryptographic digest of the public key [and one or more key attributes associated with the first random private key], using a second [random] private key, signing the generated cryptographic digest. The static private key 103d is formatted and compatible with a selected subset of cryptographic parameters 104a from the set of cryptographic parameters 104 ([0069]), which meets the limitation of the second random private key designated for signing by one or more associated key attributes. The device sends a message 299 to the server 101 over an IP network that includes the ephemeral public key 103a, and the digital signature 103s ([0151]-[0152] & [0213]), which meets the limitation of sending the public key and the signature to the communication partner via the interface. 
	Nix discloses that the digital signature 103s is generated over at least the ephemeral public key 103a ([0217]: meaning additionally information could be utilized in the digital signature calculation). Nix does not specify that the cryptographic parameters were also digital signed along with the ephemeral public key 103a. Potti discloses digital signing individual message elements or digitally signing the entire message ([0184]: entire message as applied to the message in Nix would include the cryptographic parameters), which meets the limitation of generating a cryptographic digest of the public key and one or more key attributes associated with the first random private key. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the digital signature 103s of Nix to have been generated over the entire message 299 in order to ensure message integrity as suggested by Potti ([0184]).
Nix does not disclose that the static private key is randomly generated. Appenzeller discloses the generation of a IBE private key that is randomly generated ([0063]), which meets the limitation of a second random private key. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the static private key of Nix to have been randomly generated in order to provide key generation that is impractical for an attacker to reverse as suggested by Appenzeller ([0065]).
Referring to claim 5, Nix discloses that the device additionally generates the corresponding ephemeral public key 103a that is utilized as part of an elliptic curve Diffie Hellman algorithm ([0147]-[0148] & [0063]), which meets the limitation of wherein the public key is an Elliptic Curve Diffie Hellman public key. 
Referring to claim 6, Nix discloses that the static public key 103c that corresponds with the static private key 103d is recorded in a certificate by a certificate authority ([0069]), which meets the limitation of wherein the authenticity of the second random private key is established by a certificate. 
Referring to claim 7, Nix discloses that the cryptographic parameters can information that indicates the ephemeral private key is utilized in calculation to create a shared secret 305 ([0206]: shared value shows that the value is readable outside of the device), which meets the limitation of key attributes associated with the first random private key indicate that the first random private key can be used to derive new values readable outside of the access and tamper resistant circuit block.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nix, U.S. Publication No. 2020/0162269, in view of Potti, U.S. Publication No. 2006/0168334, in view of Appenzeller, U.S. Publication No. 2006/0095771, and further in view of Sachdeva, WO 2021/110389. Referring to claims 2, 3, Nix discloses that the ephemeral private key is generated using the cryptographic parameters ([0147]). Nix does not disclose that the cryptographic parameters identify the ephemeral private key as being ephemeral. 
Sachdeva that ephemeral key generation material is deleted once a session ends (Page 7, lines 15-26: the ability to identify specific key material for a particular ephemeral key for the purposes of deletion shows that the key material indicates the key is ephemeral), which meets the limitation of wherein the key attributes associated with the first random private key indicate that the first random private key is ephemeral, responsive to sending the public key and the signature to the communication partner, clearing the key attributes associated with the first random private key that indicate that the first random private key is ephemeral. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the cryptographic parameters of Nix to have been deleted once the ephemeral private key usage was completed in order to remove keying material that is no longer valid as suggested by Sachdeva (Page 7, lines 15-26).
Referring to claim 4, Nix discloses that the static private key 103d is formatted and compatible with a subset of cryptographic parameters ([0069]) and is a manufacture private key that is utilized to record values at manufacture time ([0069]: static manufacture keys are not ephemeral since they are not designed to be replaced), which meets the limitation of wherein key attributes associated with the second random private key indicate that the second random private key is not ephemeral.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN E LANIER whose telephone number is (571)272-3805. The examiner can normally be reached M-Th: 6:20-4:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 5712724063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN E LANIER/          Primary Examiner, Art Unit 2437